DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 10,845,508).
As to claim 1, Powell discloses (fig. 2) an electronic device (200), (column 4, lines 53-67) that has an interior region (interior of optical system 200) and that is surrounded by an exterior region (250 exterior side), the electronic device (200), comprising: an optical component (205a, 205b, 210) in the interior region (interior of optical system 200), (column 5, lines 22-39); and an optical component covering structure (245) between the optical component (205a, 205b, 210) and the exterior region (250 exterior side), (column 7, lines 47-55) wherein the optical component covering structure (245) has (fig. 3) a neutral visible light transmission (neutral in color, dark, black, grey, white), (column 3, lines 38-46, column 9, lines 26-40) and exhibits a non-neutral color (green, blue, purple, red, yellow, orange) to the exterior region (250 exterior, external side), (column 9, lines 41-56).
As to claim 2, Powell discloses (fig. 2) the electronic device (200) wherein the optical component (205a, 205b, 210) comprises a light-emitting device (205a, 205b) and wherein the 
As to claim 3, Powell discloses (fig. 2) the electronic device (200) wherein the optical component covering structure (245) has a visible light transmission spectrum () that varies by less than 5% between 400 nm and 700 nm, (column 7, lines 32-46).
As to claim 4, Powell discloses (fig. 2) the electronic device (200) wherein the optical component (205a, 205b, 210) comprises an array of light-emitting diodes (205a, 205b) of different colors (infrared light, visible light), (column 5, lines 40-60).
As to claim 5, Powell discloses (fig. 2) the electronic device (200) wherein the optical component (205a, 205b, 210) comprises a display (touch display nodule, i.e., TDM), (column 7, lines 1-2) with pixels (210) of different colors (green, blue, red, yellow, orange), (column 9, lines 41-56).
As to claim 6, Powell discloses (fig. 2) the electronic device (200) wherein the optical component (205a, 205b, 210) comprises a light detector (210), (column 5, lines 16-21).
As to claim 7, Powell discloses (fig. 2) the electronic device (200) wherein the optical component (205a, 205b, 210) comprises a color ambient light sensor (210), (column 2, lines 6-9, column 4, lines 45-58).
As to claim 8, Powell discloses (fig. 2) the electronic device (200) further comprising: (fig. 1) control circuitry (18); and input-output devices (input and output) including a speaker (16) in the interior region (interior), (column 2, lines 17-40).
As to claim 9, Powell discloses (fig. 2) the electronic device (200) wherein the optical component covering structure (245) comprises: a substrate (250); a first layer (225) on a surface of the substrate (250); and a second layer (220) on the first layer (225), wherein the first layer (225) is between the second layer (220) and the substrate (250), (column 6, lines 54-67).
As to claim 10, Powell discloses (fig. 2) the electronic device (200) wherein the second layer (220) comprises a thin-film interference filter (235), (column 6, lines 25-29).
As to claim 11, Powell discloses (fig. 1) the electronic device (200) wherein the first layer (225) comprises a polymer (polymer film) with colorant (UV casting), (column 6, lines 42-55).
As to claim 12, Powell discloses (fig. 2) the electronic device (200) wherein the first layer (225) comprises a thin-film interference filter (235) and wherein the second layer (220) comprises a polymer layer (polymer layer) with colorant (UV casting), (column 6, lines 1-27).
As to claim 13, Powell discloses (fig. 2) the electronic device (200) wherein the first layer (225) comprises a first polymer layer (240) with a first colorant (UV casting) of a first color (UV) and wherein the second layer (220) comprises a second polymer layer (220) with a second colorant (I/R wavelength) of a second color (I/R) that is different than the first color (dies in visible range), (column 6, lines 54-67, column 7, lines 47-67).
As to claim 14, Powell discloses (fig. 2) the electronic device (200) wherein the optical component covering structure (245) comprises a diffuser (230) that overlaps (overlay) the optical 
As to claim 15, Powell discloses (fig. 2) the electronic device (200) wherein the optical component covering structure (245) comprises a diffuser (230) that overlaps (overlaps) the optical component (205a, 205b, 210), wherein the first and second layers (240, 220) are between the substrate (250) and the diffuser (230), (column 6, lines 54-67, column 7, lines 3-46).
As to claim 16, Powell discloses (fig. 1) the electronic device (200) wherein the optical component covering structure (245) comprises a first layer (240), a second layer (220), and an adhesive layer (OCA, i.e. optically clear adhesive), (column 6, lines 13-14) between the first and second layers (240, 220) and wherein the first and second layers (240, 220) have complementary first and second light transmission spectrums (I/R transmissions, visible light), (column 6, lines 37-67, column 8, lines 1-17). 
As to claim 17, Powell discloses (fig. 2) an electronic device (200) that has an interior region (interior of optical system 200) and that is surrounded by an exterior region (250 exterior side), (column 5, lines 22-39, column 7, lines 47-55), comprising: (fig. 1) control circuitry (18), (column 2, lines 20-40) in the interior region (interior of optical system 200); input-output devices (input and output features) in the interior region (interior side), wherein the input-output devices (input and output features) include (fig. 2) an optical component (205a, 205b, 210); and an optical component covering structure (245) that overlaps (overlay) the optical component (205a, 205b, 210) and that is between the interior region (interior of optical component 200) and the exterior region (exterior surface of 250), wherein the optical component covering structure (245), (column 7, lines 16-55) comprises: a substrate layer (250) having (fig. 3) a non-neutral color (red, green, blue, yellow, orange) and a first visible light transmission spectrum (red, green, 
As to claim 18, Powell discloses (fig. 2) the electronic device (200) wherein the thin-film interference filter (235) comprises a stack of dielectric layers (215), (column 6, lines 18-53).
As to claim 19, Powell discloses (fig. 2) an electronic device (200) that has an interior region (interior of optical system 200) and that is surrounded by an exterior region (exterior side of 250), (column 5, lines 22-32) comprising: (fig. 1) control circuitry (18) in the interior region (interior of optical system 200); input-output devices (input and output) in the interior region (interior of optical system 200), wherein the input-output devices (input and output) include an optical component (205a, 205b, 210), wherein the optical component (205a, 205b, 210) is selected from the group consisting of: an array of light-emitting diodes (205a, 205b, (column 5, lines 40-61); and an optical component covering structure (245) that overlaps (overlay) the optical component (205a, 205b) and that is located between the interior region (interior of optical system 200) and the exterior region (exterior of 250), wherein the optical component covering structure (245) comprises: a clear substrate layer (240); a first layer (225) on the clear substrate layer (240) that has a first visible light transmission spectrum (visible light); and a second layer (220) that has a second visible light transmission spectrum (visible light) that is complementary to the first visible light transmission spectrum (visible light), wherein the first layer (225) is between the clear substrate layer (240) and the second layer (220) and wherein the optical component covering structure (245) has (fig. 3) a non-neutral color (red, green, blue, yellow, 
As to claim 20, Powell discloses (fig. 2) the electronic device (200) wherein the first and second layers (225, 220) are formed on an interior surface (interior of optical component 200) of the clear substrate layer (240), wherein the first layer (225) comprises a colored polymer layer (polymer film), and wherein the second layer (220) comprises a thin-film interference filter (235), (column 6, lines 18-29) formed from a stack of dielectric layers (multi-layer dielectric stack polymer film), (column 6, lines 37-44).
Conclusion
24. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DON J WILLIAMS/Examiner, Art Unit 2878    




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878